Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Regarding claims 1, 8 and 13, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein each via of the at least four vias is paired with another via of the at least four vias having a same current path direction, and the paired vias are arranged point-symmetrically with respect to a common mirror point, with the result that magnetic loops which are formed in the secondary planes of the printed circuit board which are arranged perpendicular to the main plane have opposite directions and compensate for one another, and 
wherein at least four vias are arranged along a common straight line.

Claims 3-5, 9-12 and 14-17 are also allowed for further limiting allowed claims 1, 8 and 13 respectively.

Regarding claim 6, the prior art of record does not teach the following limitation in combination with the entirety of the claim:
wherein at least one first loop of the pluyrali8ty of lops, in a first layer of the printed circuit board, electrically connects a first via of the at least four vias having a downward current path direction to a second via of the at least four vias having an upward current path direction, 

wherein at least one third loop of the plurality of lops in the first layer of the printed circuit board, electrically connects the thir4d via to a fourth via having the upward current path direction, and
wherein at least one fourth loop of the plurality of loops in the second layer of the printed circuit board, electrically connects the fourth via to the first via.

Claims 7 and 18-20 are also allowed for further limiting allowed claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863